MEMORANDUM **
John M. Keefe, Esq., appeals pro se from the district court’s order remanding to state court the disciplinary and disability proceedings brought against him by the *511Washington State Bar Association. We dismiss the appeal.
We lack jurisdiction to review the district court’s remand order because that order was based on its determination, pursuant to 28 U.S.C. § 1447(c), that it lacked subject matter jurisdiction. See 28 U.S.C. § 1447(d); United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 963 (9th Cir.2004); see also Seedman v. U.S. Dist. Court for Cent. Dist. of California, 837 F.2d 413, 414 (9th Cir.1988) (per cu-riam) (prohibition on the review of remand orders extends to the district court’s own ability to entertain a motion for reconsideration).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*511ed by 9th Cir. R. 36-3.